Citation Nr: 0303392	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for essential hypertension.

3.  Entitlement to an initial rating in excess of 30 percent 
for left infraorbital facial pain with intraoral scars, 
status post facial fractures, and subsequent surgical repair 
and further subsequent removal of wires.

4.  Entitlement to an initial rating in excess of 10 percent 
for left maxillary sinusitis.


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. B. Conner, Counsel


INTRODUCTION

The veteran had active naval service from November 1987 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) San Diego Regional Office (RO).  

In an August 1994 rating decision, the RO denied service 
connection for, inter alia, left facial paresthesias.  In the 
same rating decision, the RO granted service connection for 
gastroesophageal reflux disease (GERD) and essential 
hypertension.  Initial zero percent ratings were assigned for 
these disabilities, effective January 29, 1994, the day 
following the date of the veteran's separation from active 
service.  The veteran duly appealed the RO's determinations.  

In February 1996, the veteran testified at a hearing at the 
RO.  In a November 1996 decision, the Hearing Officer 
increased the initial ratings for the veteran's GERD and 
essential hypertension disabilities to 10 percent, effective 
January 29, 1994.  Although increased ratings have been 
granted, the issues of entitlement to initial ratings in 
excess of 10 percent for GERD and essential hypertension 
remain in appellate status, as the maximum schedular ratings 
have not been assigned.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Also in the November 1996 decision, the Hearing Officer 
granted service connection for left infraorbital facial pain 
with intraoral scars, status post facial fractures and 
subsequent surgical repair and further subsequent removal of 
wires.  An initial 10 percent rating was assigned for this 
disability, effective January 29, 1994.  The Board finds that 
the grant of service connection for this disability 
constitutes a full award of the benefit sought on appeal with 
respect to the issue of service connection for facial 
paresthesias.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  However, the veteran subsequently 
perfected an appeal with respect to the "down-stream" 
element of the initial 10 percent rating assigned for that 
disability.  Although the RO subsequently increased the 
initial disability rating to 30 percent in a December 1997 
rating decision, the issue of entitlement to an initial 
rating in excess of 30 percent for the veteran's left 
infraorbital facial pain disability remains in appellate 
status.  AB, supra. 

In an April 1998 rating decision, the RO granted service 
connection for left maxillary sinusitis and assigned an 
initial 10 percent rating, effective September 18, 1997.  In 
September 1998, the veteran submitted a Notice of 
Disagreement regarding both the initial 10 percent rating for 
sinusitis, as well as the effective date of the award of 
service connection for that disability.  He subsequently 
perfected an appeal with respect to the initial 10 percent 
rating assigned for his left maxillary sinusitis.  

In a February 2002 rating decision, the RO assigned an 
earlier effective date of January 29, 1994 for the award of 
service connection for left maxillary sinusitis.  This is the 
effective date requested by the veteran and represents the 
earliest effective date allowable under the law.  See 
38 C.F.R. § 3.400 (2002).  Thus, the RO's actions constitutes 
a complete grant of the benefit sought on appeal with respect 
to the earlier effective date issue.  

It is noted that in December 2002, the Board received a 
letter from a private physician noting that the veteran 
reported that he had had symptoms of diplopia since a 
November 1993 injury.  It was the physician's opinion that 
the veteran currently had a "blowout fracture" as a result 
of his 1993 injury, which requires left orbital 
reconstructive surgery.  It appears that the veteran may wish 
to raise a claim of service connection for diplopia and/or 
residuals of a left orbital fracture.  Since this matter has 
not as yet been adjudicated, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for initial 
consideration.




REMAND

On his April 2002 VA Form 9, Appeal to Board, the veteran 
requested a personal hearing before a Member of the Board 
sitting at the RO.  The claims folder was transferred to the 
Board prior to the scheduling and conduct of such hearing. 

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2002).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2002), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, the RO must schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2002).  

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Member of 
the Board at the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2002).  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (2002).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2).


